Exhibit 10.2

 

 

NOTICE OF GRANT OF RESTRICTED STOCK (DIRECTOR)

AND AWARD AGREEMENT

 

 

Name of Director

 

 

 

Date of Grant

June 1, 2015

 

 

Number of Shares of Restricted Stock

[      ]

 

 

Vesting Schedule

One-third of the Shares vest each year on May 1st beginning on May 1, 2016

 

By accepting this agreement, you and Cimarex Energy Co. (the “Company”) agree
that the Restricted Stock is granted under and governed by the terms and
conditions of the Company’s 2014 Equity Incentive Plan (the “Plan”) and the
Award Agreement (the “Agreement”), both of which are attached and made a part of
this document.  In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.

 

CIMAREX 2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD (DIRECTOR) NOTICE OF GRANT AND AWARD AGREEMENT

 

1

--------------------------------------------------------------------------------


 

AWARD AGREEMENT

 

1.                                      Grant of Restricted Stock.  The Company
grants you Shares of Restricted Stock as set forth in the foregoing Notice of
Grant.  The Shares of Restricted Stock may be evidenced in the manner the
Company deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates.

 

2.                                      Restrictions on Transfer.  You shall not
sell, assign, transfer by gift or otherwise, pledge, hypothecate, or otherwise
dispose of, by operation of law or otherwise, any of the Shares for the period
commencing on the Date of Grant and ending on the date that the shares become
fully vested as provided in Section 3 or as otherwise permitted by this
Agreement or the terms of the Plan.

 

3.                                      Vesting.  Except as otherwise provided
in this Agreement, the Restricted Stock shall vest in one-third increments
annually on May 1st beginning on May 1, 2016.

 

4.                                      Termination of Service.

 

(a)                                 Death or Disability.  If your service on the
Company’s Board of Directors terminates on account of death or Disability, any
unvested Shares will be fully vested and payable on the date of such death or
disability.

 

(b)                                 Other Terminations.  If you cease performing
services for the Company for any reason other than death or Disability, whether
or not your termination is voluntary or involuntary, your Restricted Stock will
be forfeited, and you shall immediately transfer and assign to the Company,
without any consideration, all unvested Restricted Stock, and you shall not
exercise any of the privileges or rights of a stockholder with respect to the
unvested Restricted Stock.

 

5.                                      Change in Control.  Upon the occurrence
of a Change in Control, the Restricted Stock will be fully vested and freely
transferable, except that you shall not make any sale or transfer that would
conflict with or violate any of the provisions of the Securities Act of 1933 or
applicable state securities laws or the Company’s insider trading policy.  The
Committee may also provide for the assumption or substitution of the Restricted
Stock by the surviving entity on terms comparable to the terms of this Agreement
and may make any other provision for the Restricted Stock as the Committee, in
its sole discretion, deems appropriate.

 

6.                                      Removal of Restrictions.  Upon the
vesting of the Restricted Stock, the Company shall deliver Shares to you.  The
Company may elect to electronically deliver the Shares to a brokerage account
designated by you.

 

7.                                      Effect of Prohibited Transfer.  If any
transfer of Shares of Restricted Stock is made or attempted to be made contrary
to the terms of this Agreement, the Company will have the right to acquire,
without the payment of any consideration, such Shares from you or your
transferee, at any time before or after a prohibited transfer.  In addition to
any other legal or equitable remedies it may have, the Company may enforce its
rights to specific performance to the extent permitted by law and may exercise
such other equitable remedies then available to it.  The Company may refuse for
any purpose to recognize any transferee who receives Shares contrary to the
provisions of this Agreement as a stockholder and may retain and/or recover all
dividends on such Shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.

 

2

--------------------------------------------------------------------------------


 

8.                                      Adjustments to the Stock.  During the
Restriction Period, the Plan provides for certain adjustments to the number of
Shares in connection with a reorganization or other changes to the Company’s
common stock.

 

9.                                      Rights as a Stockholder.  You will have
the right to receive dividends and to vote the Shares of any unvested Shares. 
If any dividends or distributions are paid in Shares of Common Stock, all of
these Shares will be subject to the same restrictions on transferability as the
Shares of Restricted Stock with respect to which they were paid.

 

10.                               Miscellaneous.

 

(a)                                 Notices.  Any notice required or permitted
to be given under this Agreement shall be in writing and shall be delivered
electronically, personally or mailed (U.S. Mail) by the Company to you at your
then current address as maintained by the Company or such other address as you
may advise the Company in writing.  Any such notice shall be deemed to have been
given as of the second day after deposit in the United States mails, postage
prepaid, properly addressed as set forth in this paragraph, in the case of a
mailed notice, or as of the date delivered in the case of electronic or personal
delivery.

 

(b)                                 Amendment.  Except as provided herein or in
the Plan this Agreement may not be amended or otherwise modified unless
evidenced in writing and signed by the Company and you.

 

(c)                                  Defined Terms.  Capitalized terms shall
have the meaning set forth in the Plan or herein, as the case may be.

 

(d)                                 Construction; Severability.  The section
headings contained herein are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(e)                                  Waiver.  Any provision contained in this
Agreement may be waived, either generally or in any particular instance, by the
Committee appointed under the Plan, but only to the extent permitted under the
Plan.

 

(f)                                   Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Grantee and their
respective heirs, executors, administrators, legal representatives, successors
and assigns.

 

(g)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By

 

 

 

Thomas E. Jorden

 

 

Chief Executive Officer and President

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------